DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I method, claims 21-34 in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: method, Group II apparatus) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in D06F 33/40 and Group II in D06F 34/18, H04N 5/2257 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘apparatus (Group II)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.

Claim Objections
Claim 25 is objected to because of the following informalities:  
In claim 25, lines 2-3, “movement state of the laundry on an user interface,” should read “movement state of the laundry on a user interface,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “determining a movement state of the laundry based on the generated time-series images” in lines 5-6. It is not very clear what the movement “state” of laundry meant and if it is determined strictly qualitatively from the captured images. Also, from the specification [0024], it was disclosed that “a difference between generated images over time may be very small. Therefore, the movement state and spread state of the laundry may not be easily identified”. It is not clear if the movement state is different from spread state, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner interprets this limitation of “determining a movement state of the laundry” simply as ability to “generating time-series images”.
Claim 21 recites the limitation “controlling the RPM of the drum based on the movement state of the laundry to increase a laundry spread value” in lines 7-8. It is not very clear what the Applicant implies by the phrase “laundry spread value” and how it is determined. From the specification [0016], it is disclosed that “laundry spreading is performed prior to entering the main spinning, evaluation information indicating that the laundry spread value is high, middle or low”. Other than qualitatively categorizing the spread value to high, medium or low, the basis to such categorization is not elucidated, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 22-34 are rejected as containing the same indefiniteness issues as above in base claim 21, from which these depend.
Claim 25 recites the limitation “displaying a laundry spread value evaluation information related to the movement state of the laundry on an user interface, wherein the laundry spread value evaluation information is determined based on the time-series images.” in line 1. From the specification [0016], it is disclosed that “laundry spreading is performed prior to entering the main spinning, evaluation information indicating that the laundry spread value is high, middle or low”. It is unclear if the laundry spread value and laundry spread value evaluation information both indicate the same “high, medium, low spread value” and if it is visually or qualitatively determined, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner interprets this limitation of “displaying a laundry spread value evaluation information” simply as ability to “displaying time-series images”.
Claims 26-34 are rejected as containing the same indefiniteness issues as above in base claim 25, from which these depend.
Claim 28 recites the limitation “user to intuitively determine a laundry spread state in the drum” in line 3. It is not very clear how the laundry spread state is different from laundry spread value or laundry movement state previously claimed and the method to help the user to intuitively determine the spread state is not detailed, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 29 is rejected as containing the same indefiniteness issues as above in base claim 28, from which it depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US2013312202A1) in view of Jang et al. (EP-2470711-B1)
Regarding claim 21, Balinski et al. teaches a method of operating a washing machine 10 with a rotatable drum 18 (claim1, Balinski) defining a laundry treating chamber 20 [0022] [0037]; receiving a volume signal indicative of a volume of laundry within the treating chamber from a volume determining device (load volume sensor 270 may be an imaging device 272 such as camera [0071-0072]) located within the laundry treating appliance; capable of capturing still or moving images (time-series images for determining movement state), and transmitting two-dimensional or three-dimensional images (Fig. 12) [0071-0074]] for one or more cycles of operation [0033];  motor 30 that can rotate the drum 18 at multiple or variable speeds (RPM) in either rotational direction [0023], a controller 68 for detecting the volume of a laundry load 276 within the treating chamber 225 by processing the moving images [0071] (moving images depict movement state) and thereafter controlling the motor 30 (controlling the RPM of the drum) [0035]; the determined load amount may be used during the cycle such as to aid in unbalance management (eccentricity) and as an input to detect bunching and entanglement (indicates laundry spreading or lack thereof- laundry spread state) [0058]; spin performance (spinning process) may be changed, such as a higher speed (increasing the RPM) [0087].
Balinski et al. does not explicitly teach that after the laundry spread value has increased, RPM of the drum is increased to perform a spinning process.
Jang teaches a laundry distributing step (S100) which distributes the laundry uniformly (laundry spread value increase) while the drum is rotating at a relatively low speed; followed by a spinning step (S200) specifically the accelerating step (S230), in which the drum speed is accelerated to a target RPM (Drum RPM increased) (claim 1, Figs. 7-9, [0048-0049]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine and control method of Balinski to include the laundry distribution followed by drum acceleration to higher RPM as taught by Jang with the benefit of reducing the noise and vibration, generated in the laundry machine along with the time of the spinning cycle by the way the spinning cycle is implemented [0008, Jang].
Claims 22 and 24-25, are rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US2013312202A1) in view of Jang et al. (EP-2470711-B1) and further in view of Kim et al. (KR1020130044764).
Regarding claims 22 and 24-25, the combination of Balinski and Jang teaches the method above. Balinski further teaches that a user interface 70 may be included with the housing 12, (displays) for communicating with the user, such as to receive input and provide output [0033].
The combination of Balinski and Jang does not explicitly teach that the method further comprises displaying the time-series images on the display to a user and transmitting the time-series images to an external terminal through a communication module, displaying a laundry spread value evaluation (determined based on the time-series images) information related to the movement state of the laundry on the user interface.
Kim teaches a washing machine control method where the washing machine includes a camera for photographing the interior of the washing machine [0030], a  display module for displaying the laundry object information (image can include moving pictures i.e. time-series images [0072]) [0066] and a communication unit 400 (communication module) for transmitting the laundry object information that includes photographed image of laundry and the status information to an external device (external terminal) using a wire / wireless communication method [0004] [0025].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, 
(a) to modify the washing machine and control method of Balinski and Jang to include a communication unit such that laundry images can be transmitted to external terminal all in order to achieve the predictable result of allowing a user to control the washing machine through a terminal device, or provide washing machine status information/laundry images to a user through a terminal device and to monitor the condition of the washing machine [0075, Kim] (b) to acknowledge that the system and the method of Balinski and Kim is fully capable of displaying a laundry spread value evaluation (determined based on the time-series images) on the user interface.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Balinski et al. (US2013312202A1) in view of Jang et al. (EP-2470711-B1) and Kim et al. (KR1020130044764) and further in view of Kinoshita (JP2014119279A).
Regarding claim 23, the combination of Balinski, Jang and Kim teaches the method detailed above. Balinski further teaches that the controller 68 monitors data continuously or at set time intervals [0046].
However, the combination does not explicitly teach that the time-series images are generated by capturing images of the inside of the drum at a first-time interval and extracting discontinuous time-series images having a second time interval from the time-series images, wherein the second time interval is larger than the first-time interval.
Kinoshita teaches an image processing apparatus 10 on a vehicle and the method of extracting an image (single image from plurality of images i.e. discontinuous image) from captured time-series moving images from a camera 2, a plurality of images extracted by the image processing unit may be sequentially displayed (i.e. different time period than capturing can be regarded as the second time interval) on the display unit at a speed corresponding to an operation related to deceleration of the vehicle where the reproduction speed of moving images is adjusted (time intervals can be adjusted i.e. second time interval of extraction > first time interval of capture) [0033][0010][0014].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to
modify the washing machine and control method of Balinski, Jang and Kim to include an image processing apparatus and method of capturing and extracting images and displaying extracted images at a later time as taught by Kinoshita, all in order to achieve the predictable result of having a controllable image capture/extraction/display system that is easy for the user to interpret. 


Allowable Subject Matter
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 27-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 26, the closest prior art Balinski neither teaches nor fairly suggests that a laundry spread value evaluation information includes a plurality of laundry spread value evaluation information, and further comprising extracting single evaluation information corresponding to a current laundry spread value among a plurality of laundry spread value evaluation information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711